Citation Nr: 0733449	
Decision Date: 10/24/07    Archive Date: 11/02/07

DOCKET NO.  04-01 700	)	DATE
	)
	)

On appeal from the
Department of Veterans (VA) Affairs Regional Office (RO) in 
Detroit, Michigan


THE ISSUE

Entitlement to service connection for a right leg and thigh 
disability.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The veteran and his wife


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel


INTRODUCTION

The veteran had active service from December 1971 to August 
1973.  

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a July 2003 decision by the RO 
which denied service connection for a low back, and right leg 
and thigh disabilities.  In June 2005, a hearing was held at 
the RO before the undersigned member of the Board.  In 
October 2005, the Board remanded the appeal for additional 
development.  

By rating action in May 2007, the RO granted service 
connection for lumbar disc herniation and assigned a 30 
percent evaluation, effective from July 22, 2002, the date of 
receipt of the veteran's original claim.  38 C.F.R. 
§ 3.400(b)(2).  The veteran did not express dissatisfaction 
with the rating assigned; therefore, the issue is no longer 
in appellate status and will not be addressed in this 
decision.  


FINDINGS OF FACT

1.  All evidence necessary for adjudication of this claim 
have been obtained by VA.  

2.  The veteran is not shown to have a right thigh and leg 
disability at present which is related to service.  


CONCLUSION OF LAW

The veteran does not have a right thigh and leg disability 
due to disease or injury which was incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 5100, 5102, 5103, 5103A, 
5106, 5107 (West 2002 & West 2006); 38 C.F.R. §§ 3.159, 3.303 
(2007).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

With respect to the claim of service connection for a right 
leg and thigh disability, VA has met all statutory and 
regulatory notice and duty to assist provisions.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.159, 3.326.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that upon receipt of an application for 
service connection VA is required by law to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
The Court held that such notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if there is a favorable disposition 
of the claim.  Id.  

VA law and regulations also indicate that part of notifying a 
claimant of what is needed to substantiate a claim includes 
notification as to what information and evidence VA will seek 
to provide and what evidence the claimant is expected to 
provide.  Further, VA must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim.  
38 U.S.C.A. § 5103 (West 2002 & Supp. 2006); 38 C.F.R. 
§ 3.159(a)-(c) (2007); Pelegrini v. Principi, 18 Vet. App. 
112, 120-21 (2004) (Pelegrini II).  

Prior to initial adjudication of the veteran's claim, letters 
dated in August and November 2002, fully satisfied the duty 
to notify provisions of the Veterans Claims Assistance Act of 
2000 (VCAA).  38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  
Furthermore, the veteran was provided with a more detailed 
explanation of VA's duty to assist under the provisions of 
VCAA in October 2005, and his appeal was readjudicated by the 
RO in May 2007.  The veteran was notified of the evidence 
that was required to substantiate his claim, and that VA 
would assist him in obtaining evidence, but that it was 
ultimately his responsibility to provide VA with any evidence 
pertaining to his claim, including any evidence in his 
possession.  See Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II).  

The veteran's service medical records and all VA and 
available private medical records identified by him have been 
obtained and associated with the claims file.  The veteran 
was afforded a VA examination during the pendency of this 
appeal and also testified at a hearing at the RO before the 
undersigned member of the Board in June 2005.  Based on the 
discussion above, the Board finds that there is no indication 
in the record that any additional evidence relevant to the 
issue to be decided herein is available and not part of the 
claims file.  

Since the Board has concluded that the preponderance of the 
evidence is against the claim of service connection for a 
right leg and thigh disability, any questions as to the 
appropriate disability rating or effective date to be 
assigned are rendered moot, and no further notice is needed.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

In short, the veteran has been made aware of the information 
and evidence necessary to substantiate his claim and is 
familiar with the law and regulations pertaining to the 
claim.  See Desbrow v. Principi, 17 Vet. App. 207 (2004); 
Valiao v. Principi, 17 Vet. App. 229, 232 (2003).  As there 
is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005); rev'd on other grounds, 444 F.3d 1328 (Fed Cir. 
2006).  

Service Connection:  In General

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Service connection may be demonstrated either by showing 
direct service incurrence or aggravation or by using 
applicable presumptions, if available.  Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).  

Direct service connection requires a finding that there is a 
current disability that has a definite relationship with an 
injury or disease or some other manifestation of the 
disability during service.  Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); Cuevas v. Principi, 3 Vet. App. 542, 
548 (1992).  

A disorder may be service connected if the evidence of 
record, regardless of its date, shows that the veteran had a 
chronic disorder in service or during an applicable 
presumptive period, and that he still has such a disorder.  
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-
95 (1997).  Such evidence must be medical unless it relates 
to a disorder that may be competently demonstrated by lay 
observation.  Savage, 10 Vet. App. at 495.  For the showing 
of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  
38 C.F.R. § 3.303(b).  

Medical evidence of a "chronic" disease should set forth 
the physical findings and symptomatology elicited by 
examination within the applicable period.  38 C.F.R. 
§ 3.307(b); Oris v. Derwinski, 2 Vet. App. 95, 96 (1992).  A 
chronic disease need not be diagnosed during the presumptive 
period but characteristic manifestations thereof to the 
required degree must be shown by acceptable medical and lay 
evidence followed without unreasonable time lapse by definite 
diagnosis.  38 C.F.R. § 3.307(c); Caldwell v. Derwinski, 1 
Vet. App. 466, 469 (1991).  

An important factor in the factual question of reasonableness 
in lapse of time from manifestation to diagnosis under 38 
C.F.R. § 3.307(c) is the difficulty in diagnosing the 
disability and the strength of the evidence establishing an 
identity between the disease manifestations and the 
subsequent diagnosis.  A strong evidentiary link tends to 
ensure the disease is not due to 'intercurrent cause' as set 
forth in 38 C.F.R. § 3.303(b); Cook v. Brown, 4 Vet. App. 
231, 238 (1993).  The lapse in time from manifestation to 
diagnosis under 38 C.F.R. § 3.307(c) "is ultimately a 
question of fact for the Board to address."  Bielby v. 
Brown, 7 Vet. App. 260, 266 (1994).  

The veteran contends that he injured his right leg and thigh 
in service and believes that his current right lower 
extremity symptoms are related to the injuries in service.  

The service medical records showed that the veteran was 
treated for a pulled muscle in the right leg in April 1972, 
and for an injury to his right thigh and hip when he fell in 
a hole after falling from a helicopter in April 1973.  X-ray 
studies of the right leg in May 1973 showed no evidence of 
fracture.  There was some tenderness on the lateral right 
thigh area, but no ecchymosis or obvious swelling.  The 
impression was right thigh bruise.  The service medical 
records showed no further complaints, treatment, 
abnormalities, or diagnosis referable to any right leg or 
thigh problems during service.  On a Report of Medical 
History for separation from service in July 1973, the veteran 
specifically denied any swollen or painful joints, leg 
cramps, broken bones, arthritic type pains, bone, joint or 
other deformity, knee problems, or neuritis.  On examination, 
the veteran's lower extremities and musculoskeletal system 
were normal, and no pertinent abnormalities were noted.  

At a personal hearing before the undersigned member of the 
Board in June 2005, the veteran testified that he had chronic 
right leg problems ever since his injuries in service and 
said that they seemed to worsen as he has gotten older.  (T 
p.6).  

Post service private medical records showed that the veteran 
was treated for back problems after an industrial accident in 
August 1999, and that he reinjured his back in May 2000.  The 
only reference to any right leg problems in the private 
medical records was occasional radiating pain down the right 
leg to the knee.  

At the direction of the Board remand in October 2005, the 
veteran was afforded a VA examination in November 2005, to 
determine the nature and etiology of any identified back, and 
right leg and thigh problems.  The examiner indicated that 
the claims file was reviewed and included a detailed 
description of the veteran's medical and military history.  
He noted that the veteran did not report any specific right 
leg problems and denied any pain in the right thigh.  On 
examination, deep tendon reflexes were 1+ bilaterally, and 
the veteran could stand on his heels and toes without 
difficulty.  Pinprick and Babinski testing was negative.  The 
veteran had mild limping of the right leg because of 
radiating low back pain into the right lower extremity.  X-
ray studies of the right hip and thigh were normal.  The 
diagnoses included degenerative disc disease of the lumbar 
spine with radiating pain into the right hip and right 
sacroiliac joint.  

On a subsequent VA examination in January 2007, the examiner 
indicated that the claims file was reviewed and included a 
detailed description of the veteran's medical history.  The 
veteran reported that he had low back problems ever since his 
injury in service, but did not have any radiating pain into 
the right lower extremity until after his industrial accident 
in May 2000.  He described his back pain as constant, 
occasionally radiating down the right buttock and into the 
right posterior thigh and right knee area with numbness, 
tingling, and weakness down the back of the right leg, on a 
daily basis.  Other than some decreased sensation to pinprick 
along the lateral right thigh, lower leg, and foot, there 
were no pertinent abnormalities referable to any specific 
right leg or thigh disability.  The diagnosis included low 
back strain with disc herniation and radicular symptoms.  The 
examiner opined that the veteran did not have a separate 
right leg or thigh disability, and that his right lower 
extremities symptoms were typical of radicular pain due to 
nerve root compression, as demonstrated on a December 2005 VA 
MRI.  

While the veteran believes that he has a right leg and thigh 
disability at present which is related to service, he has not 
presented any competent medical evidence to support that 
assertion.  The service medical records showed treatment for 
a pulled right leg muscle and a bruise to his right thigh 
during service.  However, the records also indicated that his 
symptoms resolved with conservative treatment and that he had 
no residual disability or chronic recurrence of 
symptomatology in service or at the time of his separation 
examination in 1973.  Moreover, VA examinations in November 
2005 and January 2007, failed to reveal any evidence of a 
current right leg or thigh disability, other than some 
neurological symptoms in the right lower extremity, which the 
examiners opined were related to the service-connected low 
back disability.  

Where a determinative issue involves medical causation or a 
medical diagnosis, competent medical evidence is required.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  While the 
veteran is competent to relate that he experienced symptoms 
in service, he is not a medical professional competent to 
offer an opinion as to the nature or etiology of any current 
claimed disability.  Savage, 10 Vet. App. at 495; see 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Direct service 
connection requires a finding that there is a current 
disability that has a definite relationship with an injury or 
disease or some other manifestation of the disability during 
service.  Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); 
Cuevas v. Principi, 3 Vet. App. 542, 548 (1992).  

In Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992), the 
Court held that "Congress specifically limits entitlement 
for service-connected disease or injury to cases where such 
incidents have resulted in a disability."  Given the lack of 
competent medical evidence showing that the veteran has a 
right leg or thigh disability at present which is separate 
and distinct from his service-connected low back disability, 
there can be no valid claim.  Brammer, 3 Vet. App. at 223 
(1992).  Accordingly, the appeal is denied.  


ORDER

Service connection for a right leg and thigh disability is 
denied.  




		
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


